Case 19-20959-GLT   Doc 68   Filed 01/22/21 Entered 01/22/21 14:09:32 Desc Main
                             Document     Page 1 of 2               FILED
                                                                    1/22/21 1:45 pm
                                                                    CLERK
                                                                    U.S. BANKRUPTCY
                                                                    COURT - :'3$




                             22nd Day of January, 2021
Case 19-20959-GLT   Doc 68   Filed 01/22/21 Entered 01/22/21 14:09:32   Desc Main
                             Document     Page 2 of 2




       January 22, 2021
